RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-3738-18T3

R.T.,1

          Plaintiff-Appellant,

v.

Z.S.,

     Defendant-Respondent.
________________________

                    Argued February 12, 2020 – Decided June 23, 2020

                    Before Judges Fuentes, Haas and Mayer.

                    On appeal from the Superior Court of New Jersey,
                    Chancery Division, Family Part, Middlesex County,
                    Docket No. FV-12-0199-19.

                    Adam G. Rosenberg argued the cause for appellant.

                    Charly Gayden argued the cause for respondent (Reid
                    Weinman, attorney; Reid Weinman, of counsel; Charly
                    Gayden, on the brief).



1
     We refer to the parties by initials to protect their privacy. R. 1:38-3(d)(10).
PER CURIAM

      Plaintiff R.T. appeals from the order of the Family Part that granted

defendant S.Z.'s motion for an award of counsel fees pursuant to Rule 5:3-5,

following the court's decision to deny plaintiff a final restraining order (FRO)

against defendant under the Prevention of Domestic Violence Act (PDVA),

N.J.S.A. 2C:25-17 to -35. We reverse.

      The parties dated for five years.     During the last two years of their

relationship, both parties filed multiple complaints alleging acts of domestic

violence against each other, many of which were found to be meritless and

dismissed.   On July 24, 2018, plaintiff filed his fourth domestic violence

complaint against defendant alleging three predicate acts under N.J.S.A. 2C:25-

19, to wit: harassment, N.J.S.A. 2C:33-4; stalking, N.J.S.A. 2C:12-10; and

criminal mischief, N.J.S.A. 2C:17-3. Plaintiff obtained a temporary restraining

order (TRO) against defendant, with a return date of September 11, 2018 for the

FRO hearing.

      After considering the testimony from both parties and defendant's

witnesses, the Family Part judge issued an oral decision in which he dismissed

plaintiff's complaint and vacated the TRO against defendant as a matter of




                                                                        A-3738-18T3
                                        2
credibility. In the judge's own words: "frankly . . . I don't find [plaintiff] to be

credible."

      On October 24, 2018, defendant's counsel filed a certification in support

of an application for attorney's fees pursuant to Rule 5:3-5. In an order dated

November 16, 2018, the Family Part judge awarded defendant $2800 in counsel

fees without opposition from plaintiff.        It is uncontested, however, that

defendant's counsel inadvertently failed to serve plaintiff's counsel with the

motion papers. Once he received the court's order awarding counsel fees,

plaintiff's counsel immediately moved for reconsideration.

      The matter came for oral argument before the Family Part judge on

February 13, 2019. After some initial discussions, the judge asked plaintiff's

counsel whether it was his position that a "defendant in a domestic violence

matter, if successful, [could] never be awarded attorney's fees." In response,

plaintiff's counsel stated that a defendant who prevails in a PDVA case can only

be awarded counsel fees if the court finds the complaint was frivolous or was

brought in bad faith under N.J.S.A. 2A:15-59.1. Plaintiff's counsel further

emphasized that the PDVA authorized a court to grant counsel fees only to the

plaintiff as part of compensatory damages.




                                                                            A-3738-18T3
                                         3
         The judge rejected this argument outright and stated: "I disagree with you

that it has to be frivolous litigation for attorney's fees to be awarded. That's

where we part ways . . . you may have to go to the Appellate Division; I don't

agree with you." The judge thereafter provided the following explanation for

granting defendant's application for an award of attorney's fees pursuant to Rule

5:3-5:

               The [c]ourt can award attorney's fees and . . . [under]
               Rule 5:3-5. There it says under subsection (c), an
               award of attorney's fees is subject to provisions of Rule
               4:42-9(b), (c), and (d). In the discretion of the [c]ourt,
               the [c]ourt may make . . . allowances for attorney's fees.
               It says . . . on final determination . . . the [c]ourt finds
               that it would be deemed just in any successful -- party
               that is successful in an action. It can be in a claim for
               divorce, dissolution of a civil union, termination of
               domestic partnership.

               It goes on and then it has a catchall, and any other
               claims relating to family type matters, which is the
               catchall. It gives the [c]ourt the right to – to award
               attorney's fees. The problem with the only application
               is that there's no applications of services. In this case
               the [c]ourt notes that the parties have been in court
               multiple times.

               And the [c]ourt finds that at the time – at the hearing
               the [c]ourt finds that . . . the plaintiff was not credible.
               And counsel wants to argue that he brought the claim
               in good faith. The [c]ourt, trying to preserve some level
               of decorum if you will, did not outright call the plaintiff
               a liar, but I found that he lacked credibility. And if you
               were to take that argument further, the [c]ourt would

                                                                              A-3738-18T3
                                            4
            find that it was brought in bad faith. The [c]ourt notes
            that these parties go back to 2015. And there had been
            complaints filed by both parties.

            But here the [c]ourt finds more importantly that the
            discussions of settlements and good faith and all of that
            is of no consequence. The rule simply says that in the
            [c]ourt's discretion, if the [c]ourt deems it to be just,
            that attorney's fees can be awarded. I find that to be the
            case.

      Twenty-five years ago in M.W. v. R.L., 286 N.J. Super. 408 (1995), this

court was asked to decide, as a matter of first impression, whether a prevailing

defendant in an action filed by a plaintiff under the PDVA could recover counsel

fees. Writing for the court, then Judge Long 2 explained why an award of counsel

fees to a defendant in this context would directly undermine the public policy

underpinning the PDVA:

            In our view, even if a domestic violence complaint
            could be conceived of as a family type matter for
            purposes of [Rule] 4:42-9, the rule cannot be invoked
            to award counsel fees to a prevailing non-victim in a
            domestic violence case. Otherwise, the chilling effect
            the Legislature tried to avoid by limiting the award of
            fees to victims under the Domestic Violence Act would
            certainly result. By invoking [Rule] 4:42-9(a)(1), a
            prevailing non-victim would, in effect, succeed in
            obtaining by indirection a benefit intentionally made


2
  Justice Virginia Long served on the Appellate Division from 1984 until 1999,
when she was appointed by Governor Christine Wittman to serve as an Associate
Justice of the Supreme Court. Justice Long retired from the Court in 2012.
                                                                         A-3738-18T3
                                        5
            unavailable under the Domestic Violence Act. This
            cannot be countenanced.

            [Id. at 411.]

      Thus, the Legislature expressly provided counsel fees under the PDVA as

part of a list of compensatory damages imposed on defendants to compensate

victims of domestic violence:

            An order requiring the defendant to pay to the victim
            monetary compensation for losses suffered as a direct
            result of the act of domestic violence. The order may
            require the defendant to pay the victim directly, to
            reimburse the Victims of Crime Compensation Office
            for any and all compensation paid by the Victims of
            Crime Compensation Office directly to or on behalf of
            the victim, and may require that the defendant
            reimburse any parties that may have compensated the
            victim, as the court may determine. Compensatory
            losses shall include, but not be limited to, loss of
            earnings or other support, including child or spousal
            support, out-of-pocket losses for injuries sustained,
            cost of repair or replacement of real or personal
            property damaged or destroyed or taken by the
            defendant, cost of counseling for the victim, moving or
            other travel expenses, reasonable attorney's fees, court
            costs, and compensation for pain and suffering. Where
            appropriate, punitive damages may be awarded in
            addition to compensatory damages.

            [N.J.S.A. 2C:25-29b(4) (emphasis added).]

      Against this backdrop, Judge Long explained in M.W. that when "a party

files a domestic violence complaint in bad faith, based on his or her own perjured


                                                                          A-3738-18T3
                                        6
testimony or suborned perjured testimony, N.J.S.A. 2A:15-59.1 permits the

award of counsel fees in order to punish the filing party and deter the improper

conduct of litigation in the future." 286 N.J. Super. at 412 (emphasis added).

Here, although the Family Part judge did not find plaintiff's testimony credible,

he did not find plaintiff filed this domestic violence complaint in bad faith or

presented perjured testimony within the meaning of N.J.S.A. 2C:28-1.

      The "American Rule" provides that "the prevailing litigant is ordinarily

not entitled to collect a reasonable attorneys' fee from the loser." Redine v.

Pantzer, 141 N.J. 292, 321 (1995) (quoting Alyeska Pipeline Serv. Co. v.

Wilderness Society, 421 U.S. 240, 247 (1975)).           "Although New Jersey

generally disfavors the shifting of attorneys' fees, a prevailing party can recover

those fees if they are expressly provided for by statute, court rule, or contract."

Packard-Bamberger & Co. v. Collier, 167 N.J. 427, 440 (2001) (internal

citations omitted) (emphasis added).

      New Jersey's frivolous litigation statute "has been recognized as serving

a dual purpose." Tolls Bros., Inc. v. Twp. of W. Windsor, 190 N.J. 61, 67

(2007). "On the one hand, 'the statute serves a punitive purpose, seeking to deter

frivolous litigation.' On the other hand, the statute serves a compensatory

purpose, seeking to reimburse 'the party that has been victimized by the party


                                                                           A-3738-18T3
                                        7
bringing the frivolous litigation.'" Ibid. (quoting Deutch & Shur, P.C. v. Roth,

248 N.J. Super. 133, 141 (App. Div. 1995)).

      N.J.S.A. 2A:15-59.1a(1) authorizes an award of attorneys' fees if the judge

finds that "a complaint, counterclaim, cross-claim or defense of the

nonprevailing person was frivolous." In making such a finding, the trial court

must determine whether:

            (1) The complaint, counterclaim, cross-claim or
            defense was commenced, used or continued in bad
            faith, solely for the purpose of harassment, delay or
            malicious injury; or

            (2) The nonprevailing party knew, or should have
            known, that the complaint, counterclaim, cross-claim or
            defense was without any reasonable basis in law or
            equity and could not be supported by a good faith
            argument for an extension, modification or reversal of
            existing law.

            [N.J.S.A. 2A:15-59.1b(1) to -59.1b(2).]

      Rule 1:4-8(f) provides "[t]o the extent practicable, the procedures

prescribed by this rule shall apply to the assertion of costs and fees against a

party other than a pro se party pursuant to N.J.S.A. 2A:15-59.1." In Bove v.

AkPharma Inc., we held:

            Strict compliance with each procedural requirement of
            Rule 1:4-8 is "a prerequisite to recovery[,]" and failure
            to conform to the rule's procedural requirements will
            result in a denial of the request for an attorney's fees

                                                                         A-3738-18T3
                                       8
           sanction. [State v. Franklin Sav. Account No. 2067, 389
N.J. Super. 272, 281 (App. Div. 2006).] For example, a
           frivolous litigation motion must be filed "no later than
           [twenty] days following the entry of final judgment."
           R. 1:4-8(b)(2). Also, subsection (b)(1) of Rule 1:4-8
           requires a party seeking frivolous litigation sanctions to
           "file a separate motion [for the sanction] describing the
           specific conduct alleged to be a violation of the Rule."
           Toll Bros., 190 N.J. at 69. Prior to filing such a motion,
           the litigant seeking the sanction must "serve a written
           notice and demand on the attorney or pro se party,
           which must include a request that the allegedly
           frivolous paper [or pleading] be withdrawn." Ibid. This
           notice is generally referred to as a "safe harbor" notice.
Ibid. The notice must "set [] forth 'with specificity' the
           basis for his or her belief that the pleading is frivolous.
           The notice must be sufficiently specific and detailed to
           provide an opportunity to 'withdraw the assertedly
           offending pleadings.'" Ferolito v. Park Hill Ass'n, 408
N.J. Super. 401, 408 (App. Div. 2009) (quoting Trocki
           Plastic Surgery Ctr. v. Bartkowski, 344 N.J. Super. 399,
           406 (App. Div. 2001)). See R. 1:4-8(b)(1)(i)-(ii).

           [460 N.J. Super. 123, 149-50 (App. Div. 2019)
           (alterations in original) (emphasis added).]

     Our Supreme Court has explained the importance of these procedural

requirements:

           Although the notice requirement may have a limiting
           impact on the compensation that one may receive for
           costs and fees, the public policies underlying N.J.S.A.
           2A:15-59.1 militate in favor of requiring that claims
           against parties meet the Rule's procedural requirements
           to the fullest extent possible. By insisting on
           compliance as soon as practicable, the salutary benefits
           of adhering to the notice requirement will more

                                                                         A-3738-18T3
                                       9
            promptly rid the judicial forum of frivolous litigation
            behavior     and    will     concomitantly     provide
            reimbursement for the fees and costs actually
            attributable to an adversary's uncorrected offending
            conduct.

            [Tolls Bros., 190 N.J. at 72 (emphasis added).]

      Although the Family Part judge invoked Rule 5:3-5(c) for his authority to

grant defendant's motion for an award of attorney's fees, his decision was

premised on the alleged frivolous nature of plaintiff's domestic violence claims.

However, the record does not contain any evidence of defendant's attempt to

comply with the procedural requirements of Rule 1:4-8. While defense counsel

represented orally that he served plaintiff's counsel with a letter indicating that

he would pursue attorney's fees, there was no separate formal motion filed as

required by Rule 1:4-8(b)(1). Without the letter in the appellate record, there is

no way to determine whether defendant made a good faith attempt to comply

with the "safe-harbor" provisions of Rule 1:4-8(b)(1). Finally, defendant filed

this application for counsel fees forty-three days after the entry of final

judgment, well beyond the twenty-day timeframe set out in Rule 1:4-8(b)(2).

      In short, the Family Part judge's decision does not reflect an appreciation

for these substantive and procedural requirements and is utterly irreconcilable




                                                                           A-3738-18T3
                                       10
with a dispositive, precedential opinion from this court published a quarter

century ago.

     Reversed.




                                                                     A-3738-18T3
                                    11